Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The lined out item of the IDS was not provided in English.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Claim 1 inconsistently defines “a” and “b” to be zero and “X” to be isopropylidene, but later 0-4 and a multitude of other groups.
	Claim 8’s formulae (II-I) to (II-III) are not defined.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1,7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abe 2018/0251636.
	Abe exemplifies (#6 of table 1-1) a polycarbonate-siloxane based on BPA (forming applicant’s “I” units) and PDMS (applicant’s “II” units). The PDMS content in the polycarbonate –siloxane is 48%. The Mv is 17,200.

	In regards to applicant’s dependent claims:
	The PDMS is a allylphenol terminated polydimethylsiloxane (paragraph 169) which corresponds to applicant’s (V) formula.
	
Claims 1,7 and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2017/034040.
	The reference is believed equivalent to Abe 2018/0251636.


s 2,6,9 and 10 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Abe 2018/0251636.
	Abe applies as explained above.
Abe does not report the amount of formula (III) units present. However, given that Abe’s polymerization technique appears to substantially correspond to applicant’s  polymerization technique and Abe’s monomers, amounts etc meets applicant’s minimum requirements, is assumed that Abe’s polycarbonate-siloxane inherently has the low level of (III). The burden of proving otherwise is shifted to applicant (MPEP 2112 V.).
	Given Abe’s Mv meets applicant’s Mv, it assumed that the Mw’s will also correspond.
	Abe does not report the light transmittance and hardness of the polycarbonate siloxane. However, given that Abe’s monomers, amounts etc meets applicant’s minimum requirements, is assumed that Abe’s polycarbonate-siloxane inherently has the claimed light transmittance and hardness. The burden of proving otherwise is shifted to applicant (MPEP 2112 V.).


Claims 2,6,9 and 10 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2017/034040.
	The reference is believed equivalent to Abe 2018/0251636.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abe 2018/0251636.
	Abe exemplifies (#3 of table 2) a polycarbonate-siloxane based on BPA (forming applicant’s “I” units) and PDMS (applicant’s “II” units). The Mv is 17,100. The PDMS content in the polycarbonate –siloxane is 40% which borders on applicant’s “more than 40%”. This close proximity renders “more than 40%” obvious (Titanium Metals v Banner 227 USPQ 773,779; MPEP2144.05 I.). Furthermore, Abe (paragraph 68) suggests a 35-50 wt% for the siloxane content in the polycarbonate-siloxane polymer.

In regards to applicant’s dependent claims:
Abe does not report the amount of formula (III) units present. However, given that Abe’s polymerization technique appears to substantially correspond to applicant’s  polymerization technique and Abe’s monomers, amounts etc meets applicant’s minimum requirements, is assumed that Abe’s polycarbonate-siloxane inherently has the low level of (III). The burden of proving otherwise is shifted to applicant (MPEP 2112 V.).
The PDMS has 61 repeat units (table 2) and can be as low as 36 (paragraph 68).
	Given Abe’s Mv meets applicant’s Mv, it assumed that the Mw’s will also correspond.
The PDMS is a allylphenol terminated polydimethylsiloxane (paragraph 180) which corresponds to applicant’s (V) formula.
.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/034040.
	The reference is believed equivalent to Abe 2018/0251636.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abe 2018/0251606.
	Abe exemplifies (#3 of table 1-1) a polycarbonate-siloxane based on BPA (forming applicant’s “I” units) and PDMS (applicant’s “II” units). The Mv is 18,300. The PDMS content in the polycarbonate –siloxane is 40% which borders on applicant’s “more than 40%”. This close proximity renders “more than 40%” obvious (Titanium Metals v Banner 227 USPQ 773,779; MPEP2144.05 I.). Furthermore, Abe (paragraph 93) suggests a 5-70 wt% for the siloxane content in the polycarbonate-siloxane polymer.

In regards to applicant’s dependent claims:
Abe does not report the amount of formula (III) units present. However, given that Abe’s polymerization technique appears to substantially correspond to applicant’s  
The PDMS has 39 repeat units (table 1-1).
	Given Abe’s Mv meets applicant’s Mv, it assumed that the Mw’s will also correspond.
The PDMS is a allylphenol terminated polydimethylsiloxane (paragraph 156) which corresponds to applicant’s (V) formula.
	Abe does not report the light transmittance and hardness of the polycarbonate siloxane. However, given that Abe’s monomers, amounts etc meets applicant’s minimum requirements, is assumed that Abe’s polycarbonate-siloxane inherently has the claimed light transmittance and hardness. The burden of proving otherwise is shifted to applicant (MPEP 2112 V.).

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/034039.
	The reference is believed equivalent to Abe 2018/0251606.

Claims 1,6,7,9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arkles 4478981.
	Arkles exemplifies (#1) a polycarbonate-siloxane based on BPA (forming applicant’s “I” units) and polydimethylsiloxane (applicant’s “II” units). The siloxane 

	In regards to applicant’s dependent claims:
	Arkles does not report the light transmittance and hardness of the polycarbonate siloxane. However, given that Arkle’s monomers, amounts etc meets applicant’s minimum requirements, is assumed that Abe’s polycarbonate-siloxane inherently has the claimed light transmittance and hardness. The burden of proving otherwise is shifted to applicant (MPEP 2112 V.).

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Groote 9,598,577.
	Groote exemplifies (SiPC2 of table 1) a polycarbonate-siloxane based on BPA (forming applicant’s “I” units) and PDMS (applicant’s “II” units). The PDMS content in the polycarbonate –siloxane is 40% which borders on applicant’s “more than 40%”. This close proximity renders “more than 40%” obvious (Titanium Metals v Banner 227 USPQ 773,779; MPEP2144.05 I.). Furthermore, Groote (col 8 line 42) suggests a 35-50 wt% for the siloxane content in the polycarbonate-siloxane polymer. The Mw is 30,000 (table 1)  which overlaps applicant’s teachings regarding Mw (paragraph 31 of spec). Presumably the Mv would also inherently be met.  

In regards to applicant’s dependent claims:
There are zero EE linkages (table 1).

The PDMS can be an allylphenol terminated polydimethylsiloxane (col 7 line 30) which corresponds to applicant’s (V) formula.
	Groote does not report the light transmittance and hardness of the polycarbonate siloxane. However, given that Groote’s monomers, amounts etc meets applicant’s minimum requirements, is assumed that Groote’s polycarbonate-siloxane inherently has the claimed light transmittance and hardness. The burden of proving otherwise is shifted to applicant (MPEP 2112 V.).

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/034040 or  WO 2017/034039 or Arkles 4478981 or Groote 9,598,577 in view of Gonzalez Vidal 2017/0240710.
WO 2017/034040, WO 2017/034039, Arkles 4478981 and Groote 9,598,577 all apply as explained above. The polydispersity of their polycarbonate-siloxanes are not reported.
The claimed range includes the common values for polycarbonate-siloxanes. Vidal (paragraph 98) gives the polydispersities for similar polycarbonate-siloxanes. Note that Vidal (paragraph 92) indicates that the polycaerbonate-siloxane may have a high siloxane content as do the primary references.
It would have been obvious to ensure that the Mw/Mn of the primary references are within standard values.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16-955996 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims articles of the composition instantly claimed. Claims to article of a specific composition render obvious claims to the composition itself.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	9/21/21